Citation Nr: 1310916	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.  

By its decision of April 30, 2012, the Board of Veterans' Appeals (Board) granted an initial rating of 20 percent, but none higher, for radiculopathy of the left lower extremity.  In addition, the Board denied entitlement to service connection for polyneuropathy of the right lower extremity and an increased rating for lumbosacral disc disease with degenerative joint disease of the lumbar spine.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate and remand the issue of entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, while stipulating that the Board's denial of the other issues addressed in the April 2012 decision should not be disturbed.  The Court by its May 2012 order granted the parties' motion as to the claim for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity and dismissed the appeal as to the other two issues referenced above.  The case has since been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The basis of the parties' joint motion before the Court was that the Board failed to provide adequate reasons and bases for its denial of a rating in excess of 20 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for paralysis of the external popliteal nerve, otherwise referred to as the common peroneal nerve.  The parties cited the absence of any meaningful discussion by the Board of certain manifestations, including diminished motor strength, absent deep tendon reflexes, and gait and balance difficulties, in finding that not more than moderate incomplete paralysis of the common peroneal nerve was demonstrated.  On the basis of the foregoing, additional medical input in the form of a further VA medical examination and opinion as to the level of severity present during the appeal period is deemed advisable by the Board.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's virtual VA claims folder.  

2.  Thereafter, afford the Veteran a VA neurological examination for evaluation of the nature and severity of his service-connected radiculopathy of the left lower extremity from March 7, 2006, to the present.  His VA claims file should be made available to the examiner in conjunction with the examination and the report of that examination should indicate specifically whether the claims folder was made available and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  The specific nerve or nerves affected by radiculopathy of the Veteran's left lower extremity, and the degree of any resulting nerve impairment, should be fully specified for the period from March 7, 2006, to the present.  It must be specifically noted whether the nerve involvement is sensory only and, if not, whether it entails complete paralysis, or mild, moderate, or moderately incomplete paralysis.  Variations, if any, occurring during the time period from March 7, 2006, to the present, should be specifically outlined both as to the degree of impairment and the dates thereof.  

The VA examiner is asked to provide a medical opinion as to the following questions, offering a complete rationale for each opinion provided, with citation to pertinent items of evidence in the record: 

a)  Do the rating criteria for evaluation of the severity of common peroneal nerve paralysis set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8521, or any other affected nerve under an alternate DC, fully address the Veteran's manifestations and symptomatology as they existed from March 7, 2006, to the present, and if not, when and how were they inadequate?

Diagnostic Code 8521 provides for a 40 percent rating for complete paralysis of the common peroneal nerve, and 30, 20, and 10 percent ratings for severe, moderate, and mild incomplete paralysis, respectively, of the common peroneal nerve.  The VA examiner should be provided a copy of the other potentially applicable Diagnostic Codes 8520-8530 for his/her review.  

b)  If the applicable rating criteria are found not to be inclusive of all pertinent manifestations and symptoms, then is it at least as likely as not that the Veteran's service-connected radiculopathy of the left lower extremity has markedly interfered with his ability to obtain and maintain gainful employment for any period of time from March 7, 2006, to the present, and, if so, how and for what specific periods?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of certain point as to find against that point.  More likely and as likely support the claim; less likely weighs against the claim. 

3.  Lastly, readjudicate the issue of the Veteran's entitlement to a schedular and/or extraschedular rating in excess of 20 percent for radiculopathy of the left leg for the entirety of the period from March 7, 2006, to the present, and if the benefit sought is not granted to the Veteran's satisfaction, then provide him with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to a return of the case to the Board for further review.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


